ORDER

LOURIE, Circuit Judge.
Jerry L. Walker responds to the court’s May 20, 2003 order.
On January 21, 2003, an administrative judge (AJ) of the Merit Systems Protection Board affirmed the Office of Personnel Management’s decision that portions of Walker’s federal service were not creditable for purposes of calculating his retirement annuity. Walker filed petitions for review of the AJ’s decision with both the full Board and the court. On May 20, 2003, we informed Walker that he could not simultaneously proceed in both fora and that we would dismiss his petition for review unless he dismissed his Board petition.
In response, Walker states “I am not not dismissing] my petition for review.” We interpret Walker’s response to mean that he has not dismissed his Board petition. As such, we must dismiss Walker’s petition for review here.
Accordingly,
IT IS ORDERED THAT:
(1) Walker’s petition for review is dismissed.
(2) Each side shall bear its own costs.